Citation Nr: 1027609	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-27 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

1.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the Veteran at the Naples 
Community Hospital for the period extending from October 18, 
2006, to October 27, 2006.  

2.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the Veteran at the Naples 
Community Hospital for the period extending from November 22, 
2006, to November 26, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions of January 2007 issued by the 
Department of Veterans Affairs (VA), Bay Pines VA Medical Center 
(VAMC), in Bay Pines, Florida.  

Upon reviewing the claims folder, the Board referred the matter 
to the Veterans Health Administration (VHA) for an advisory 
opinion concerning the Veteran's hospital care at the Naples 
Community Hospital.  This occurred in January 2010.  The opinion 
has been obtained and has been included in the claims folder for 
review.  It is noted that the Veteran, along with his 
representative, were given the opportunity to provide any 
comments with respect to the opinion and those comments have also 
been included in the claims folder for review.


REMAND

A preliminary review of the record discloses a need for 
additional development prior to final appellate review.  As noted 
above, in January 2010, the Board referred the claim to the VHA 
for an advisory opinion concerning the Veteran's care received at 
the Naples Community Hospital.  The Board specifically asked 
whether it could be determined when the Veteran's lung disability 
became stable such that the Veteran could have been transferred 
to a VA health care facility.  An appropriate health care 
provider reviewed the claim and then provided an opinion.  In 
that opinion, the doctor stated the following:

	. . . it is not possible to determine 
a time frame as to when the patient's lung 
disability became stable.  This is because 
the records that are contained in the 
patient's compensation and pension file are 
incomplete.  This file contains only the 
report of the Emergency Room physician, the 
report of the pulmonologist who changed the 
chest tubes in the Emergency Room, the 
report of the hospitalist who admitted the 
patient, the report of the surgeon who 
performed the surgical procedure, various 
lab reports and a report of the chest 
radiographs that were performed before and 
after surgery.  What is missing are all of 
the daily physician and nurses progress 
notes, all of the physician orders that are 
associated with this hospital stay, and 
[the] discharge summary.

	. . . However, it must be emphasized 
again that the records are inadequate to 
make an accurate determination of 
stability.  These records are certainly 
available and they should be obtained in 
order to make a distinction as to when 
stability was present. . . .

Based upon the statement provided by the VHA health care 
provider, it is the determination of the Board that the 
additional development of the issues now on appeal must occur.  
Specifically, the claim must be remanded so that all of the 
Veteran's treatment/hospitalization records from the Naples 
Community Hospital for the time period extending from October 
18th, 2006, to October 27th, 2006, and from November 19th, 2006, 
to November 27th, 2006, may be obtained and included in the 
claims folder for review.  Such records are deemed necessary and 
needed in order to properly evaluate the Veteran's claim now 
before the Board.  

Also, a review of the claims folder suggests that there may be a 
question as to what expenses have been paid by VA, what expenses 
have been paid by insurance (such as Medicare A or Blue Cross 
Blue Shield), and what are the remaining expenses that have not 
been paid.  In other words, a complete audit of the Veteran's 
medical expenses reimbursement account for the two time periods 
in question is deemed necessary in order to ascertain with 
certainty what expenses have been paid and whether reimbursement 
of expenses is even allowed by law.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the VAMC via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The VAMC should contact the Veteran and 
ask that he furnish signed authorizations 
for release to the VA of private medical 
records located at the Naples Community 
Hospital.  Copies of the medical records 
for the Veteran for the time periods 
extending from October 18, 2006, to October 
27, 2006, and from November 19, 2006, to 
November 27, 2006, should be requested.  Of 
specific interest are the following 
records:  the daily physicians' and nurses' 
progress notes, all of the physicians' 
orders that are associated with these two 
hospital stays, and the discharge 
summaries, and any other additional records 
that may be contained in the Veteran's 
treatment records from these two time 
periods.  All records obtained should be 
added to the claims folder.  If requests 
for these private treatment records are not 
successful, the VAMC should inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159. 

2.  The VAMC should undertake an audit of 
the Veteran's reimbursement claim for the 
two time periods in question - October 18, 
2006, to October 27, 2006, and November 22, 
2006, to November 26, 2006.  The VAMC 
should specifically annotate whether any of 
the expenses for these two periods in 
question were paid for through insurance 
(such as Medicare or Blue Cross Blue 
Shield) and what remaining expenses have 
not been paid.  This audit should reflect 
the amounts actually paid by the VA and the 
insurance company or federal agency, and 
what amounts are still owed for the private 
health care.  A copy of the written audit 
should be inserted into the claims file and 
another provided to the Veteran and his 
representative.

When the development requested has been completed, the case 
should again be reviewed by the VAMC on the basis of the 
additional evidence.  If the benefit sought is not granted, the 
Veteran and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


